      Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x

NEW CONCEPT ENERGY, INC.,

                                             Plaintiff,

                                 – against –                                    Case No.: 18-cv-8896-VSB-RWL

GUY GENTILE AND MINTBROKER INTERNATIONAL, LTD.,

                                             Defendants

----------------------------------------------------------------------------x

        DEFENDANTS’ LOCAL CIVIL RULE 56.1 STATEMENT IN SUPPORT OF
              THEIR MEMORANDUM OF LAW IN OPPOSITION TO
                  NEW CONCEPT ENERGY INC.’S MOTION
                        FOR SUMMARY JUDGMENT

        Defendants Guy Gentile and Mintbroker International, Ltd. hereby submit this Local

Civil Rule 56.1 Statement in Support of their Memorandum of Law in Opposition to Plaintiff

New Concept Energy’s Motion for Summary Judgment to set forth the material facts to which it

contends there is a genuine issue to be tried.

    1. Undisputed.

    2. Undisputed.1

    3. Undisputed.

    4. Undisputed.




1
  There is a de minimus, non-material dispute as to number of outstanding GBR shares
(2,131,935 shares according to Plaintiff, 2,131,934 shares according to Defendants, see
Defendant’s Local Rule 56.1 Statement of Undisputed Material Facts in Support of its Motion
for Summary Judgment, ECF Doc. No. 66 (“R-56.1”) at ¶ 15; Declaration of Danielle M.
McLaughlin in Support of Defendants’ Motion for Summary Judgment, ECF Doc. No. 67
(“McLaughlin Decl.”) at Exhibit 8.



                                                          1
     Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 2 of 13




5. Undisputed.

6. Undisputed

7. Disputed. “Beneficial ownership” is a legal conclusion based upon a disputed factual

      analysis regarding whether “shares” existed to support the trading activity listed. As set

      forth in Defendants’ Rule 56.1(a) Statement (ECF Doc No. 66 at ¶¶ 19-37, 55-60), there

      is no clear evidence that the trades at issue reflected actual shares that could have been

      purchased or sold. Statement 7 here wrongly presumes the existence and availability of

      such shares. Additionally, this paragraph does not comply with Local Civil Rule 56.1(d).

8. Disputed. “Beneficial authority” and “beneficial ownership” are legal conclusions based

      upon a disputed factual analysis regarding whether “shares” existed to support the trading

      activity. As set forth in Defendants’ Rule 56.1(a) Statement (ECF Doc No. 66 at ¶¶ 19-

      37, 55-60), there is no clear evidence that the trades at issue reflected actual shares that

      could have been purchased or sold. Statement 8 here wrongly presumes the existence

      and availability of such shares. Additionally, this paragraph does not comply with Local

      Civil Rule 56.1(d).

9.

       Date                    6/29                   7/2                     7/3
       MintBroker Buys         1,804,833              0                       0
       (Ex. H)

                               Not Disputed           Not Disputed            Disputed
       MintBroker Sells        780,348                113,576                 960,137
       (Ex. H)

                               Not Disputed           Not Disputed            Disputed
       MB position (end        1,024,485              910,909                 0
       of day)
                               (48.05%)               (42.73%)
       (% of GBR)



                                                2
 Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 3 of 13




                             Disputed as to          Disputed only as to      Disputed
                             nature of               nature of
                             calculation             calculation
     GBR Trading Vol.        18,649,600              15,939,700               10,408,300
     (Ex. I)
                             Not Disputed            Not Disputed             Not Disputed
     Fails to Deliver        22,848                  57,631                   190,839
     (Ex. J)
                             Not Disputed            Not Disputed             Not Disputed


   Disputed as to the term “beneficial ownership” as set out in statement 8, infra. Disputed

   as set out in red font in the table above, and in Paragraphs 32-36 supra. Moreover, other

   than the trades that resulted in failures to deliver, as set forth in in Plaintiff’s Exhibit J,

   there is no clear evidence that the trades at issue reflected actual shares that could have

   been purchased or sold. Statement 9 here wrongly presumes the existence and

   availability of such shares.

10. Disputed. “Pecuniary interest” is a legal conclusion based upon a disputed factual

   analysis regarding whether “shares” existed to support the trading activity listed. As set

   forth in Defendants’ Rule 56.1(a) Statement (ECF Doc No. 66 at ¶¶ 19-37, 55-60), there

   is no clear evidence that the trades at issue reflected actual shares that could have been

   purchased or sold. Statement 10 here wrongly presumes the existence and availability of

   such shares. Additionally, this paragraph does not comply with Local Civil Rule 56.1(d).

11. Undisputed.

12. Disputed. The existence of “joint and several liability” is a legal conclusion not suitable

   for inclusion in a Local Civil Rule 56.1 Statement of Facts. Moreover, the unknown

   substantive arguments contained in certain unknown “further submissions by the parties”

   are not undisputed material facts and are therefore not suitable for inclusion in a Local




                                               3
 Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 4 of 13




   Civil Rule 56.1 Statement of Facts. Finally, this paragraph does not comply with Local

   Civil Rule 56.1(d).

13. Disputed. The computation utilized to calculate short swing profits is a legal conclusion

   not suitable for inclusion in a Rule 56.1 Statement of Facts. Additionally, this paragraph

   does not comply with Local Civil Rule 56.1(d).

14. Disputed. What Plaintiff seeks by its motion (a referral of the issues of damages to a

   special master) is not an undisputed material fact suitable for inclusion in a Rule 56.1

   Statement of Facts. Additionally, this calculation of damages is disputed because

   Defendants dispute Plaintiff’s assertions related to trading and settlement activity, see

   Paragraphs 32-49 supra.

   ADDITIONAL MATERIAL FACTS

15. On May 24, 2018, Mintbroker, International, Ltd. (“Mintbroker”) through Interactive

   Brokers, opened a position in New Concept securities with the purchase of 100 shares.

   Defendant’s Local Rule 56.1 Statement of Undisputed Material Facts in Support of its

   Motion for Summary Judgment, ECF Doc. No. 66 (“R-56.1”) at ¶ 3; Declaration of

   Danielle M. McLaughlin in Support of Defendants’ Motion for Summary Judgment, ECF

   Doc. No. 67 (“McLaughlin Decl.”), Exhibit 3.

16. On September 25, 2018, Mintbroker closed its position in New Concept securities with

   the sale of 1500 shares. R-56.1 ¶ 4; McLaughlin Decl. Exhibit 4.

17. For approximately the last six months of 2018, after July 3, 2018, New Concept’s closing

   share price ranged from approximately $4.95 to $1.40, with the closing share price sitting

   above $2.00 from July 30, 2018 until approximately December 14, 2019. R-56.1 ¶ 5;

   McLaughlin Decl. Exhibit 2.




                                             4
 Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 5 of 13




18. The highest closing share price of $4.95 in the second half of 2018 represents a 161%

   increase over the highest closing share price of $1.89 in the first half of 2018, and the

   lowest closing share price of $1.40 in the second half of 2018 represents a 17.6% increase

   over the lowest closing price of $1.26 in the first half of 2018. R-56.1 ¶ 6; McLaughlin

   Decl. Exhibit 2 and ¶ 4.

19. Between its opening and closing positions, Mintbroker undertook some 15,911 trades in

   purported New Concept securities. R-56.1 ¶ 7; McLaughlin Decl. ¶ 6.

20. On June 29, 2018, Defendant Mintbroker filed a SEC Form 3 pursuant to Section 16(a) of

   the Securities Exchange Act of 1934 stating that it had taken a position in 1,073,713

   shares of New Concept Energy, Inc. R-56.1 ¶ 8; McLaughlin Decl. Exhibit 5.

21. On July 3, 2018, Mintbroker filed a SEC Form 4 pursuant to Section 16(a) of the

   Securities Exchange Act of 1934 stating it had decreased its position in New Concept

   securities by 114,576 shares to 959,137 shares. R-56.1 ¶ 9; McLaughlin Decl. Exhibit 6.

22. On September 17, 2018, Mintbroker filed a SEC Form13-D pursuant to Section 16(a) of

   the Securities Exchange Act of 1934, to which it attached all of its trading records

   reflecting positions in New Concept stock effected during the prior sixty days by

   Mintbroker. R-56.1 ¶ 10; McLaughlin Decl. Exhibit 7.

23. The period during which Defendants purported to hold more than 10% of the outstanding

   common stock of New Concept is June 29, 2018 at 10:05 a.m. until July 3, 2018 at 9:38

   a.m., comprising three trading days: June 29, July 2, and July 3 (excluding June 30 and

   July 1, a weekend) (the “Alleged Short Swing Period”). R-56.1 ¶ 11; McLaughlin Decl.

   ¶ 11.




                                             5
    Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 6 of 13




  24. Defendants made 13,067 trades during the Short Swing Period. R-56.1 ¶ 12; McLaughlin

     Decl. ¶ 12.

  25. Defendants made 169 short sales during the Alleged Short Swing Period, for a total of

     18,253 “shares.” R-56.1 ¶ 13; McLaughlin Decl. ¶ 13.

  26. Based upon the trading records produced by Interactive Brokers (that do not account for

     settlement dates), Defendants’ maximum position was 53% of the New Concept

     outstanding stock on June 29, 2018 at 1:07 p.m. R-56.1 ¶ 14; McLaughlin Decl. ¶ 14.

  27. The number of New Concept shares outstanding “through June 23, 2018” was 2,131,934.

     R-56.1 ¶ 15; McLaughlin Decl. Exhibit 8.

  28. The number of street side shares owned by “Cede & Co.” through June 23, 2018 and

     actually available for trading on securities exchanges was 1,923,676 (the “Float). R-56.1

     at ¶ 17; McLaughlin Decl. Exhibit 9, at 12-6.

  29. Table A sets out the number of New Concept shares purportedly traded during the

     Alleged Short Swing period by all market participants, and those trades as a percentage

     of the Float:

Table A: Market Participants
Date     All market trades Trades as % of
         (purchases and    Float
         sales)
6/29/18 18,649,600         969%

7/2/18    15,939,700          829%

7/3/18    10,408,300          541%

TOTAL     44,997,600          2,111%


     R-56.1 ¶¶ 20, 21, 24, 25, 28, 29, 32; McLaughlin Decl. Exhibit 11.




                                             6
        Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 7 of 13




   30. Table B sets out the number of New Concept securities purportedly traded during the

         Alleged Short Swing Period by all Interactive Brokers’ customers in account No. 17, and

         those trades as a percentage of the Float:

 Table B: Interactive Brokers’ Customers
 Date      IB           % of      IB sales*             % of      All IB trades      Trades as %
           purchases    Float                           Float     (purchases +       of Float
                                                                  sales)
 6/29        5,454,942      284%        5,454,942       284%      10,909,884         568%

 7/2         1,535,672      80%         1,535,672       50%       3,071,344          160%

 7/3         2,754,318      143%        2,754,318       143%      5,508,636          286%

 TOTAL       9,744,932      506.58      9,744,932       506.58%   19,489,864         1014%

*including “short sales”

R-56.1 ¶¶ 22, 23, 26, 27, 30, 31, 33; McLaughlin Decl. Exhibit 10.

   31. Table C sets out the number of New Concept securities purportedly traded during the

         Alleged Short Swing Period by Mintbroker, and those trades as a percentage of the Float:

 Table C: Mintbroker
 Date      Mintbroker        % of       Mintbroker % of           Mintbroker      Trades as % of
           purchases         Float      sales*     Float          total trades    Float
 6/29/18   1,804,833         93.82%     780,348    40.57%         2,585,181       134.39%

 7/2/18       0              0%         113,576          5.90%    113,576         5.9%

 7/3/18       37,106         1.93%      997,243          51.84%   1,034,349       53.77%

 TOTAL        1,841,939      95%        1,891,167        98.31%   3,733,106       194.06%

*including “short sales”

R-56.1 ¶¶ 35, 36, 37, 38; McLaughlin Decl. Exhibit 12.

   32. Table D sets out Plaintiff’s assertions as to Defendants’ trading activity set forth in its

         Rule 56.1 Statement of Facts (ECF Doc. No. 70), duplicated here with Defendants’

         responses (shaded rows B, C, V, B, I, and K) as to which of the material facts are


                                                    7
        Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 8 of 13




         disputed (in red font). All of Defendants’ figures are excerpted from McLaughlin Decl.

         Exhibit 12.

    Table D: Plaintiff v. Defendant Trade
    Calculations
        1                       2                3                4
        Date                    6/29             7/2              7/3
    A MintBroker Buys (Ex. 1,804,833             0                0
        H)

    B   Mintbroker Opening       1,804,833       0                37,106
        Positions (D’s Ex. 12)

    C   MintBroker Sells (Ex.    780,348         113,576          960,137
        H)

    D   Mintbroker Closing       780,348         113,576          997,243
        Positions – sell + short
        sell (D’s Opp. Ex. 2)
    E   MB position (end of      1,024,4852      910,909          0
        day)
                                 (48.05%)        (42.73%)         (0%)
        (% of GBR)
    F   Net opened positions     1,024,4853      910,9094         -48,1505
        minus closed positions
        (D’s Opp. Ex. 2)         (48.05%)        (42.73%)         (0%)


2
  While these “MB position (end of day) numbers in Row E are not disputed as to the way
plaintiffs have calculated them (in other words, the arithmetic is correct), they are disputed
because they are presented as a “net position”, but do not reflect the actual net “position” of
Mintbroker on any given trading day because they do not account for AWX share accumulation
prior to 7/24. The Plaintiffs have calculated the MB position at the end of the day by adding the
net “purchase minus sales” number to the prior day’s end of day position. They have incorrectly
assumed that Mintbroker started with zero Mintbroker shares on when in fact Mintbroker started
trading in AWX shares on May 24, 2018. McLaughlin Decl. Exhibit 3.
3
  This number was calculated incorrectly in Defendants’ Exhibit 12. Net purchases minus sales
for 6/29 was 1,024,485 as set out in McLaughlin Opp. Decl. Exhibit 2.
4
  This number was calculated incorrectly in Defendants’ Exhibit 12. Net purchases minus sales
for 7/2 was 910,909 as set out in McLaughlin Opp. Decl. Exhibit 2.
5
  This number was calculated in error in Defendants’ Exhibit 12. That figure, a net negative
position compared to the day’s opening balance stated as “-85,256” did not include the 37,106
purchases/open positions. The correct net position (open positions minus closed positions)
including the 37,106 “purchases” based on an opening position of 910,909 on 7/3 is -48,150, as
set out in McLaughlin Opp. Decl. Exhibit 2.

                                                8
     Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 9 of 13




H    GBR Trading Vol.          18,649,600         15,939,700       10,408,300
     (Ex. I)
I                             Not Disputed        Not Disputed     Not Disputed
J    Fails to Deliver (Ex. J) 22,848              57,631           190,839
K                             Not Disputed        Not Disputed     Not Disputed


    33. On June 29, Mintbroker opened a position in 1,804,833 shares representing 93.82% of

       the Float and closed a position in 780,348 shares representing 40.57% of the Float; its

       total trades were 2,585,181 “shares” representing 134.39% of the Float. R-56.1 ¶ 34;

       McLaughlin Decl. Exhibit 12.

    34. On July 2, Mintbroker closed a position in 113,576 shares representing 5.9% of the Float.

       R-56.1 ¶ 35; McLaughlin Decl. Exhibit 12.

    35. On July 3 Mintbroker opened a position in 37,106 shares representing 1.93% of the Float

       and closed a position in 997,243 shares representing 51.84% of the Float; its total trades

       were 1,034,349 “shares” representing 53.77% of the Float. R-56.1 ¶ 36; McLaughlin

       Decl. Exhibit 12.

    36. The combined trading in New Concept shares by Mintbroker during the Alleged Short

       Swing Period was 3,733,106 “shares”, representing 194.06% of the Float. Mintbroker’s

       positive book entry position during the Alleged Short Swing Period was 1,841,939

       “shares” and its negative book-entry position during the Alleged Short Swing Period

       representing sales and short sales was 1,891,167 “ shares.” R-56.1 ¶ 37; McLaughlin

       Decl. Exhibit 12.

    37. Interactive Brokers informed its clients that “[e]ffective September 5, 2017, the standard

       settlement period for securities traded on U.S. and Canadian exchanges will be reduced

       from 3 business days (T+3) to 2 business days (T+2). McLaughlin Decl. Exhibit. 15.




                                                 9
 Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 10 of 13




38. “Most stock exchange transactions settle on the trade date plus two business days . . .”

   McLaughlin Declaration Exhibit 16 at p.11.

39. Mintbroker’s Interactive Brokers 2018 Annual Statement features line items for starting

   cash, ending cash, and ending settled cash.” R-56.1 ¶ 46; McLaughlin Declaration

   Exhibit 16 at pp. 1-2.

40. Mintbroker’s Interactive Brokers Long Account Activity Statement, January 1, 2018-

   December 31, 2018 features line items for starting cash, ending cash, and ending settled

   cash. R-56.1 ¶ 47; McLaughlin Declaration Exhibit 17 at pp. 772-773.

41. The Interactive Brokers Long Account Activity Statement explains that “Ending settled

   cash reflects the cash that has actually settled.” R-56.1 ¶ 48; McLaughlin Decl. Exhibit

   17 at p. 5210.

42. The Interactive Brokers code “SS” indicates that a customer has “designated this trade for

   shortened settlement and so is subject to execution at prices above the prevailing market.”

   R-56.1 ¶ 49; McLaughlin Decl. Exhibit 17 at p. 5210.

43. None of Mintbroker’s GBR long trades were designated “SS.” R-56.1 ¶ 50; McLaughlin

   Decl. Exhibit 17 at pp. 1150-1202.

44. None of Mintbroker’s GBR short trades were designated “SS.” R-56.1 ¶ 51; McLaughlin

   Decl. Exhibit 18 at pp. 431-433.

45. None of the Interactive Brokers’ trades in New Concept Securities (which include all of

   Defendants’ trades) made on June 29, 2018, settled until July 3, 2018. Defendants’

   R56.1 Statement at ¶ 52; McLaughlin Decl. Exhibit. 10.




                                            10
 Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 11 of 13




46. None of the Interactive Brokers’ trades in New Concept Securities (which include all of

   Defendants’ trades) made on July 2, 2018 settled until July 5, 2018.        R56.1 Statement at

   ¶ 53; McLaughlin Decl. Exhibit. 10.

47. None of the Interactive Brokers’ trades in New Concept Securities (which include all of

   Defendants’ trades) made on July 3, 2018 settled until July 6, 2018. R56.1 Statement at ¶

   54; McLaughlin Decl. Exhibit. 10.

48. Publicly Available SEC “fail to deliver” data identifies only the settlement date, security,

   quantity, and price of a failed trade. It does not state whether it is a purchase or sale, or

   the time of the transaction, and it does not identify the trade date, or the purported

   purchaser, seller, or broker. Declaration of Danielle M. McLaughlin in Support of

   Defendants’ Memorandum of Law in Opposition to Plaintiff’s Motion for Summary

   Judgment (“McLaughlin Opp. Decl.”) Exhibit 1-b.

49. “The values of total fails-to-deliver shares represent the aggregate net balance of shares

   that failed to be delivered as of a particular settlement date . . . . Fails to deliver on a

   given day are a cumulative number of all fails outstanding until that day, plus new fails

   that occur that day, less fails that settle that day. The figure is not a daily amount of fails,

   but a combined figure that includes both new fails on the reporting day as well as existing

   fails. In other words, these numbers reflect aggregate fails as of a specific point in time,

   and may have little or no relationship to yesterday's aggregate fails. Thus, it is important

   to note that the age of fails cannot be determined by looking at these numbers. In

   addition, the underlying source(s) of the fails-to-deliver shares is not necessarily the same

   as the underlying source(s) of the fails-to-deliver shares reported the day prior or the day

   after”. McLaughlin Opp. Decl. Exhibit 1-a at p. 1.




                                              11
 Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 12 of 13




50. According to Interactive Brokers, a customer may, “generally speaking,” have voting

   power in securities, but only to the extent they have a long position in the securities. R-

   56.1 ¶ 63; McLaughlin Decl. Exhibit. 19 at 114:24-125:6.

51. A short seller never has any voting rights because it never takes possession of any shares.

   R-56.1 ¶ 64; McLaughlin Decl. Exhibit 9 at pp. 12-18 to 12-20.

52. The Interactive Brokers 30b(6) deponent in this matter did not know if a customer could

   vote shares after an order had been placed but before the shares were placed into the

   customer’s account. R-56.1 ¶ 65; McLaughlin Decl. Exhibit 19 at 170:18-171:8.

53. This deponent did not establish that the contract between Interactive Brokers and

   Mintbroker enabled Mintbroker to provide voting instructions to Interactive Brokers, and

   nor did he establish that Mintbroker exercised any voting power during the period that it

   held a position in New Concept securities. R-56.1 ¶ 66.

54. “Fifty years ago investing was a distinctly human affair. “People would have to take

   each other out, and dealers would entertain fund managers, and no one would know what

   the prices were,” says Ray Dalio, who worked on the trading floor of the New York

   Stock Exchange (NYSE) in the early 1970s before founding Bridgewater Associates, now

   the world’s largest hedge fund. Technology was basic. Kenneth Jacobs, the boss of

   Lazard, an investment bank, remembers using a pocket calculator to analyze figures

   gleaned from company reports. His older colleagues used slide rules. Even by the 1980s

   “reading the Wall Street Journal on your way into work, a television on the trading floor

   and a ticker tape” offered a significant information advantage, recalls one investor.”

   McLaughlin Opp. Decl. Exhibit 1-c at p. 1.




                                            12
    Case 1:18-cv-08896-VSB-RWL Document 77 Filed 09/23/20 Page 13 of 13




   55. “Each day around 7bn shares worth $320bn change hands on America’s stock market.

      Much of that volume is high-frequency trading, in which stocks are flipped at speed in

      order to capture fleeting gains. High-frequency traders, acting as middlemen, are

      involved in half of the daily trading volumes. Even excluding traders, though, and

      looking just at investors, rules-based investors now make the majority of trades.”

      McLaughlin Opp. Decl. Exhibit 1-c at p. 1.


Dated: September 23, 2020
New York, NY




                                              13
